ORDER

PAULINE NEWMAN, Circuit Judge.
Rafaelito D. Boro submits an informal brief. We treat Boro’s submission as a motion for reconsideration of the court’s July 12, 2005 order dismissing his petition for review for failure to file a brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The July 12, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.